SUMMARY ORDER
Plaintiff-appellant Linda A. Lee, pro se, appeals from the district court's judgment entered September 30, 2015- in favor of defendants-appellees Joette Katz, Commissioner of the Connecticut Department of Children and Families, and the Connecticut Department of Children and Families. On September 30, 2015, the district court granted defendants' motion to dismiss with prejudice Lee's claims under the Rehabilitation Act, 42 U.S.C. § 791 et seq., and the Americans with Disabilities Act, 42 U.S.C. § 12010 et seq., pursuant to Federal Rules of Civil Procedure 37(b) and 41(b), for her failure to comply with discovery obligations.
We review a district court's imposition of sanctions, including dismissal, under Rules 37 and 41 for abuse of discretion. Agiwal v. Mid Island Mortg. Corp., 555 F.3d 298, 302 (2d Cir. 2009) (Rule 37); Lewis v. Rawson, 564 F.3d 569, 575 (2d Cir. 2009) (Rule 41). In evaluating a district court's dismissal, we examine, among other things, the following factors: “(1) the willfulness of the non-compliant party or the reason for noncompliance; (2) the efficacy of lesser sanctions; (3) the duration of the period of noncompliance[;] and (4) whether the non-compliant party had been warned of the consequences of ... noncompliance.” Agiwal, 555 F.3d at 302 (quoting Nieves v. City of New York, 208 F.R.D. 531, 535 (S.D.N.Y. 2002)); see also Lewis, 564 F.3d at 576.
We have reviewed the district court's thorough and well-reasoned decision and conclude that the district court did not abuse its discretion in dismissing the action with prejudice. The district court carefully reviewed the facts and procedural history and weighed the relevant factors. The district court noted that Lee had been reminded of her discovery obligations and warned of the consequences of non-compliance on numerous occasions. The district court concluded that Lee's noncompliance was willful, as she responded directly to discovery obligations by explaining why she was not complying and the reasons she gave were “unsupported.” The district court found that Lee's “high degree of intractability and willfulness" showed that she was “unpersuadable” and that dismissal was therefore “appropriate.” The dis-*59triet court also considered the duration of the noncorapliance (from January 2014 through September 2015) and the numerous extensions Lee had been granted.
In light of Lee's repeated and -willful non-compliance with her discovery obligations and the court's scheduling orders, we conclude that the district court acted within its discretion in dismissing Lee's case.
We have considered all of Lee's remaining arguments and find them to be without merit. Accordingly, we AFFIRM the judgment of the district court.